FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LARRY A. GRIMES, Sr.,                            No. 10-15603

               Petitioner - Appellant,           D.C. No. 1:09-cv-02002-OWW

  v.
                                                 MEMORANDUM *
H. A. RIOS, Jr., Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Federal prisoner Larry A. Grimes, Sr., appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Grimes contends that the district court erred by dismissing his petition

because a parole violation warrant, lodged as a detainer, violates his rights by

remaining unexecuted while he serves his sentence for a 2003 bank robbery.

Grimes is not currently suffering any loss of liberty because of the unexecuted

parole violation warrant. He has no right to disposition of the parole violation

warrant prior to the expiration of his current sentence. See Moody v. Daggett, 429
U.S. 78, 86-87 (1976); United States v. Garrett, 253 F.3d 443, 447-48 (9th Cir.

2001). Grimes’s remaining contentions lack merit.

      AFFIRMED.




                                          2                                      10-15603